—Judgment unanimously affirmed. Memorandum: Defendant contends that he was denied a fair trial by the prosecutor’s misconduct during the cross-examination of defendant and during the prosecutor’s summation. The majority of the alleged errors have not been preserved for our review (see, CPL 470.05 [2]), and we decline to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). Because those errors that were preserved "were not so egregious or prejudicial as to deprive defendant of a fair trial, reversal is not warranted” (People v Dawkins, 203 AD2d 957, 958, citing People v Roopchand, 107 AD2d 35, affd 65 NY2d 837; People v Widger, 126 AD2d 962, Iv denied 69 NY2d 1011).
Defendant’s contentions concerning the court’s charge are unpreserved (see, CPL 470.05 [2]), and we decline to review them as a matter of discretion in the interest of justice (see, CPL 470.15 [6] [a]). The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), is sufficient to support defendant’s conviction of assault in the second degree (see, Penal Law § 120.05 [4]), and the verdict is not against the weight of the evidence (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Erie County Court, Drury, J.—Assault, 2nd Degree.) Present—Denman, P. J., Green, Lawton, Wesley and Callahan, JJ.